McAdam, O. J.
The Code requires that a verification of a pleading by a domestic corporation must be made “by an officer thereof.” Code, § 525, *100subd. 1. A verification by an ex-officer is unauthorized and insufficient; hence the plaintiff was under no obligation to accept the answer tendered, and the motion to compel him to accept it will be denied. The decision of this motion makes it unnecessary to decide the counter-motion made by the plaintiff. If the plaintiff enters judgment, the corporation may, upon the proper application, be heard as to the validity of the service made. PTo motion having as yet been made to test the validity of the service, that question cannot now be determined. PTo costs.